           Case 2:17-cv-00359-APG-VCF Document 47 Filed 10/05/20 Page 1 of 2



1    Lisa A. Rasmussen, Esq.
2
     Nevada Bar No. 7491
     The Law Offices of Kristina
3    Wildeveld & Associates
4
     550 E Charleston Blvd. Suite A
     Las Vegas, NV 89104
5    Tel. (702) 222-0007
     Fax. (702) 222-0001
6

7    Email: Lisa@LRasmussenLaw.com
8
     Attorneys for Karisma Garcia
9
                            UNITED STATES DISTRICT COURT
10

11
                                    DISTRICT OF NEVADA

12

13
     KARISMA GARCIA,                             Case No.: 2:17-CV-00359 APG-CWH
14
                          Plaintiff,
15
                                                 UNOPPOSED MOTION TO
               vs.
16                                               VOLUNTARILY DISMISS
                                                 DEFENDANTS DAVID MAR AND
17   JAMES COX, et al,
                                                 SYLVIA IRVIN
18
                            Defendants.

19

20          Plaintiff KARISMA GARCIA, by and through her counsel, Lisa Rasmussen of
21   the Law Offices of Kristina Wildeveld & Associates, hereby files this unopposed
22   Motion seeking an order entering the dismissal, of Defendants David Mar and Sylvia
23   Irvin only.
24          These two defendants are not represented by the state and were not served with
25
     a copy of the Complaint and Summons in this matter. The state is not opposed to this
26
     Motion.
27

28   UNOPPOSED MOTION TO VOLUNTARILY DISMISS DEFENDANTS DAVID MAR AND SYLVIA IRVIN -
     1
           Case 2:17-cv-00359-APG-VCF Document 47 Filed 10/05/20 Page 2 of 2



1
           Dated this 2nd day of October, 2020.
2
                                THE LAW OFFICES OF KRISTINA WILDEVELD & ASSOCIATES,
3

4                                                 /s/ Lisa A. Rasmussen
5                                                 LISA A. RASMUSSEN, ESQ.
                                                  NEVADA BAR NO. 7491
6
                                                  ATTORNEYS FOR KARISMA GARCIA
7

8

9                                  CERTIFICATE OF SERVICE
10
           I HEREBY CERTIFY that I served a copy of the foregoing: Unopposed Motion
11
     for Voluntary Dismissal of Mar and Irvin, via CM/ECF, on this 2nd day of October, 2020,
12

13   upon the following persons:
14

15         Mr. Matthew Feeley, Deputy Attorney General

16

17                                    /s/ Lisa A. Rasmussen

18                              _________________________________________
19                              LISA A. RASMUSSEN, ESQ.
20

21
      IT IS SO ORDERED.
22

23    DATED: October 5, 2020.
24
                                                     ANDREW P. GORDON
25                                                   UNITED STATES DISTRICT JUDGE

26

27

28   UNOPPOSED MOTION TO VOLUNTARILY DISMISS DEFENDANTS DAVID MAR AND SYLVIA IRVIN -
     2
